DETAILED ACTION
        Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2020 has been entered.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/22/2020 and 03/23/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Response to Amendment
Applicant’s “Amendment” filed on 12/22/2020 has been considered.
Claims 1, 8, and 15 are amended. Claims 1-20 remain pending in this application and an action on the merits follow.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0161851 A1 Li et al. in view of US 9,204,311 B1 Banerjea et al..

Regarding claim 1, Li teaches a combined band order fulfillment system (Li Para. [0005] food order management system), the system comprising: mobile terminals (Li Para. [0057] one or more mobile network terminals), each configured to generate state changes corresponding to orders in a restaurant, and configured to queue said state changes in one or more order queues disposed within said mobile terminals that correspond to said orders, and configured to transmit said state changes in said one or more order queues (Li Para. [0005] the queue may send messages about the state of the order, some examples of a change of states may include when the food is ready, special requests, table cleared and cancellations; Para. [0020] the notification may be sent to the appropriate station, as well as communicate between stations; the notification is sent and a queue is oldest to newest message sent in order. Paragraph 22, the messaging server adds a message indicating that the order is ready to one or more queues of a device held by waitstaff, and these one or more queues send this message to the staff device or devices 105, 106, 107. Examiner notes that one or more queues of a device held by waitstaff can be considered as “one or more order queues disposed within said mobile terminals”), wherein said mobile terminals communicate over both a Wi-Fi network and a second network within (Li Para. [0014] each device may communicate over the specific server; each server may select the desired best mode network for communication; Para. [0057] the communication may be over a variety of selected networks), said mobile terminals each comprising: message combine logic, configured to combine message data that is received over said Wi-Fi network and said second network, and configured to split message data for transmission over said Wi-Fi network and said second network (Li Para. [0055] the terminal may be any form, including mobile PDAs, but may also be rack mounted computer, and other fixed electronic devices; Fig. 1, the electronic device may be a fixed front of restaurant terminal, which communicates messages from the backend server over the channels to be delivered to the mobile terminals over the channel; the messaging network is able to receive message from all of the terminals, and relay them to the necessary destination, this may be done over nay network); and a backend server, disposed other than where said mobile terminals are disposed, operably coupled to said mobile terminals via said Wi-Fi network and said second network, configured to receive said state changes, and configured to transmit said state changes to said mobile terminals (Li Para. [0014] the messaging sever may communicate between the kitchen, server and front of restaurant; the messaging server communicates all state changes to all three locations), said backend server comprising: a queue processor, configured to queue said state changes in terminal queues that correspond to said mobile terminals, wherein said state changes for all of said orders are transmitted to a first one of (Li Para. [0005] the queue may send messages about the state of the order, some examples of a change of states may include when the food is ready, special requests, table cleared and cancellations; Para. [0020] the notification may be sent to the appropriate station, as well as communicate between stations; the notification is sent and a queue is oldest to newest message sent in order). Li fails to explicitly disclose the second network being white-fi; and a band assignment map, indicating that each of said mobile terminals is programmed to communicate within said restaurant in a combined Wi-Fi and White-Fi mode. Banerjea is in the field of communication over channels (Banerjea Abstract, client communication over channels) and teaches the second network being white-fi (Banerjea Abstract, first channel is tv white space); and a band assignment map, indicating that each of said mobile terminals is programmed to communicate within said restaurant in a combined Wi-Fi and White-Fi mode (Banerjea Col. 3, Lns. 10-15, the terminals are able to communicate on both the WLAN and TVWS channels; Col. 12, Lns. 33-61, the association module 404, is able to associate the program with the channel, whether it is the white space or other wireless network; Col. 13, Lns. 22-33, the routing module is able to select the channel for routing, whether it be wireless or white-fi, based on program transceiver; the wifi and white-fi are separate channels, but may be assigned the same band). It would have been obvious to one of ordinary skill in the art at the time the (Banerjea Col. 15, Lns. 59-67- Col. 16, Lns. 1-10, combining networks or wireless and whitespace allows for maximizing the communication range of a specific location, for example a restaurant).

Regarding claim 2, modified Li teaches the system as recited in claim 1, wherein said backend server comprises a cloud-based server (Li Para. [0015] the notification may be a cloud based server; Para. [0044] the messaging may be made over cloud messaging).

Regarding claim 3, modified Li teaches the system as recited in claim 2, wherein two or more of said mobile terminals generate unique ones of said state changes corresponding to a same one of said one or more orders (Li Para. [0020-0021] the order is placed, and when the order is ready a new message is sent, the change is status is linked with the same order, and may also be linked to either a particular server, table, or area of a restaurant).

Regarding claim 4, modified Li teaches the system as recited in claim 1, wherein, said mobile terminals operably connect to said backend server via the internet, and via one or more Wi-Fi access points and one or more second access points (Li Para. [0023] the router is located within the restaurant to connect the terminals with wifi; Para. [0055] the terminal may be any form, including mobile PDAs, but may also be rack mounted computer, and other fixed electronic devices; Fig. 1, the electronic device may be a fixed front of restaurant terminal, which communicates messages from the backend server over the channels to be delivered to the mobile terminals over the channel; all terminals, whether fixed or mobile may communicate over wifi, and other available networks, between all available networks within the associated restaurant network). Li fails to explicitly disclose the second access point being white-fi. Banerjea teaches the second access point being white-fi (Banerjea Col. 3, Lns. 10-15, the terminals are able to communicate on both the WLAN and TVWS channels). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the order fulfillment system of Li with the ability to communicate on a variety of networks, including white-fi, taught by Banerjea. The motivation for doing so would be to allow for all mobile terminals, located throughout the restaurant, to be able to receive information from the messaging server (Banerjea Col. 15, Lns. 59-67- Col. 16, Lns. 1-10, combining networks or wireless and whitespace allows for maximizing the communication range of a specific location, for example a restaurant).

Regarding claim 5, modified Li teaches the system as recited in claim 4, wherein said one or more second access points comprises one or more fixed terminals (Li Para. [0055] the terminal may be any form, including mobile PDAs, but may also be rack mounted computer, and other fixed electronic devices; Fig. 1, the electronic device may be a fixed front of restaurant terminal, which communicates messages from the backend server over the channels to be delivered to the mobile terminals over the channel; all terminals, whether fixed or mobile may communicate over wifi between all available networks within the associated restaurant network).  Li fails to explicitly disclose the second access points being communicated over white-fi. Banerjea teaches communication over white-fi (Banerjea Col. 3, Lns. 10-15, the terminals are able to communicate on both the WLAN and TVWS channels). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the order fulfillment system of Li with the white-fi network, taught by Banerjea. The motivation for doing so would be to allow for all mobile terminals, located throughout the restaurant, to be able to receive information from the messaging server (Banerjea Col. 15, Lns. 59-67- Col. 16, Lns. 1-10, combining networks or wireless and whitespace allows for maximizing the communication range of a specific location, for example a restaurant).

Regarding claim 6, modified Li teaches the system as recited in claim 5, wherein one or more fixed terminals forward messages from said backend server to said mobile terminals over a designated second channel (Li Para. [0055] the terminal may be any form, including mobile PDAs, but may also be rack mounted computer, and other fixed electronic devices; Fig. 1, the electronic device may be a fixed front of restaurant terminal, which communicates messages from the backend server over the channels to be delivered to the mobile terminals over the channel). Li fails to explicitly disclose the second channel being white-fi. Banerjea teaches the second channel being white-fi (Banerjea Col. 3, Lns. 10-15, the terminals are able to communicate on both the WLAN and TVWS channels). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the order fulfillment system of Li with the white-fi network, taught by Banerjea. The motivation for doing so would be to allow for all mobile terminals, located throughout the restaurant, to be able to receive information from the messaging server (Banerjea Col. 15, Lns. 59-67- Col. 16, Lns. 1-10, combining networks or wireless and whitespace allows for maximizing the communication range of a specific location, for example a restaurant).

Regarding claim 7, modified Li teaches the system as recited in claim 6. Li fails to explicitly disclose wherein said band assignment map further indicates said designated White-Fi channel. Banerjea teaches wherein said band assignment map further indicates said designated White-Fi channel (Banerjea Col. 3, Lns. 10-15, the terminals are able to communicate on both the WLAN and TVWS channels; Col. 12, Lns. 33-61, the association module 404, is able to associate the program with the channel, whether it is the white space or other wireless network; Col. 13, Lns. 22-33, the routing module is able to select the channel for routing, whether it be wireless or white-fi, based on program transceiver; the wifi and white-fi are separate channels, but may be assigned the same band). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the order fulfillment system of Li with the ability to communicate on a variety of networks, including white-fi, taught by Banerjea. The motivation for doing so would be to allow for all mobile terminals, located throughout the restaurant, to be able to receive information from the messaging server (Banerjea Col. 15, Lns. 59-67- Col. 16, Lns. 1-10, combining networks or wireless and whitespace allows for maximizing the communication range of a specific location, for example a restaurant).
Regarding claim 8, Li teaches a combined band order fulfillment system (Li Para. [0005] food order management system), the system comprising: mobile terminals (Li Para. [0057] one or more mobile network terminals), each configured to generate state changes corresponding to orders in a restaurant, and configured to queue said state changes in one or more order queues disposed within said mobile terminals that correspond to said orders, and configured to transmit said state changes in said one or more order queues (Li Para. [0005] the queue may send messages about the state of the order, some examples of a change of states may include when the food is ready, special requests, table cleared and cancellations; Para. [0020] the notification may be sent to the appropriate station, as well as communicate between stations; the notification is sent and a queue is oldest to newest message sent in order. Paragraph 22), wherein said mobile terminals communicate over both a Wi-Fi network and a second network within said restaurant (Li Para. [0014] each device may communicate over the specific server; each server may select the desired best mode network for communication; Para. [0057] the communication may be over a variety of selected networks), said mobile terminals each comprising: message combine logic, configured to combine message data that is received over said Wi-Fi network and said second network, and configured to split message data for transmission over said Wi-Fi network and said second network (Li Para. [0055] the terminal may be any form, including mobile PDAs, but may also be rack mounted computer, and other fixed electronic devices; Fig. 1, the electronic device may be a fixed front of restaurant terminal, which communicates messages from the backend server over the channels to be delivered to the mobile terminals over the channel; the messaging network is able to receive message from all of the terminals, and relay them to the necessary destination, this may be done over nay network); and a backend server, disposed other than where said mobile terminals are disposed, operably coupled to said mobile terminals via said Wi-Fi network and said second network, configured to receive said state changes, and configured to transmit said state changes to said mobile terminals (Li Para. [0014] the messaging sever may communicate between the kitchen, server and front of restaurant; the messaging server communicates all state changes to all three locations), for all of said orders are transmitted to a first one of said mobile terminals, from oldest to youngest, and wherein said state changes are maintained in terminal queues corresponding to other ones of said mobile terminals (Li Para. [0005] the queue may send messages about the state of the order, some examples of a change of states may include when the food is ready, special requests, table cleared and cancellations; Para. [0020] the notification may be sent to the appropriate station, as well as communicate between stations; the notification is sent and a queue is oldest to newest message sent in order); and a fixed terminal, additionally configured as a second access point, coupled to an internet gateway for communications with said backend server via a wired network within said restaurant, and coupled to said mobile terminals via said second network (Li Para. [0055] the terminal may be any form, including mobile PDAs, but may also be rack mounted computer, and other fixed electronic devices; Fig. 1, the electronic device may be a fixed front of restaurant terminal, which communicates messages from the backend server over the channels to be delivered to the mobile terminals over the channel; all terminals, whether fixed or mobile may communicate over wifi between all available networks within the associated restaurant network). Li fails to explicitly disclose the second network and second access point being white-fi; and a band assignment map, indicating that each of said mobile terminals is programmed to communicate (Banerjea Col. 3, Lns. 10-15, the terminals are able to communicate on both the WLAN and TVWS channels); and a band assignment map, indicating that each of said mobile terminals is programmed to communicate within said restaurant in a combined Wi-Fi and White-Fi mode (Banerjea Col. 3, Lns. 10-15, the terminals are able to communicate on both the WLAN and TVWS channels; Col. 12, Lns. 33-61, the association module 404, is able to associate the program with the channel, whether it is the white space or other wireless network; Col. 13, Lns. 22-33, the routing module is able to select the channel for routing, whether it be wireless or white-fi, based on program transceiver; the wifi and white-fi are separate channels, but may be assigned the same band). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the order fulfillment system of Li with the ability to communicate on a variety of networks, including white-fi, taught by Banerjea. The motivation for doing so would be to allow for all mobile terminals, located throughout the restaurant, to be able to receive information from the messaging server (Banerjea Col. 15, Lns. 59-67- Col. 16, Lns. 1-10, combining networks or wireless and whitespace allows for maximizing the communication range of a specific location, for example a restaurant).

Regarding claim 9, modified Li teaches the system as recited in claim 8, wherein said backend server comprises a cloud-based server (Li Para. [0015] the notification may be a cloud based server; Para. [0044] the messaging may be made over cloud messaging).

Regarding claim 10, modified Li teaches the system as recited in claim 9, wherein two or more of said mobile terminals generate unique ones of said state changes corresponding to a same one of said one or more orders (Li Para. [0020-0021] the order is placed, and when the order is ready a new message is sent, the change is status is linked with the same order, and may also be linked to either a particular server, table, or area of a restaurant).

Regarding claim 11, modified Li teaches the system as recited in claim 8, wherein, said mobile terminals operably connect to said backend server via said second access point and one or more Wi-Fi access points that are disposed within said restaurant (Li Para. [0023] the router is located within the restaurant to connect the terminals with wifi; Para. [0055] the terminal may be any form, including mobile PDAs, but may also be rack mounted computer, and other fixed electronic devices; Fig. 1, the electronic device may be a fixed front of restaurant terminal, which communicates messages from the backend server over the channels to be delivered to the mobile terminals over the channel; all terminals, whether fixed or mobile may communicate over wifi, and other available networks, between all available networks within the associated restaurant network). Li fails to explicitly (Banerjea Col. 3, Lns. 10-15, the terminals are able to communicate on both the WLAN and TVWS channels). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the order fulfillment system of Li with the ability to communicate on a variety of networks, including white-fi, taught by Banerjea. The motivation for doing so would be to allow for all mobile terminals, located throughout the restaurant, to be able to receive information from the messaging server (Banerjea Col. 15, Lns. 59-67- Col. 16, Lns. 1-10, combining networks or wireless and whitespace allows for maximizing the communication range of a specific location, for example a restaurant).


Regarding claim 12, modified Li teaches the system as recited in claim 4, wherein said second access point is coupled to an internet gateway for communications with said backend server via the internet (Li Para. [0055] the terminal may be any form, including mobile PDAs, but may also be rack mounted computer, and other fixed electronic devices; Fig. 1, the electronic device may be a fixed front of restaurant terminal, which communicates messages from the backend server over the channels to be delivered to the mobile terminals over the channel; all terminals, whether fixed or mobile may communicate over wifi between all available networks within the associated restaurant network).  Li fails to explicitly disclose the (Banerjea Col. 3, Lns. 10-15, the terminals are able to communicate on both the WLAN and TVWS channels). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the order fulfillment system of Li with the white-fi network, taught by Banerjea. The motivation for doing so would be to allow for all mobile terminals, located throughout the restaurant, to be able to receive information from the messaging server (Banerjea Col. 15, Lns. 59-67- Col. 16, Lns. 1-10, combining networks or wireless and whitespace allows for maximizing the communication range of a specific location, for example a restaurant).


Regarding claim 13, modified Li teaches the system as recited in claim 12, wherein said second access point forwards messages from said backend server to said mobile terminals over a designated second channel (Li Para. [0055] the terminal may be any form, including mobile PDAs, but may also be rack mounted computer, and other fixed electronic devices; Fig. 1, the electronic device may be a fixed front of restaurant terminal, which communicates messages from the backend server over the channels to be delivered to the mobile terminals over the channel; all terminals, whether fixed or mobile may communicate over wifi between all available networks within the associated restaurant network).  Li fails to explicitly disclose the second access points and second network being communicated over white-fi. (Banerjea Col. 3, Lns. 10-15, the terminals are able to communicate on both the WLAN and TVWS channels). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the order fulfillment system of Li with the white-fi network, taught by Banerjea. The motivation for doing so would be to allow for all mobile terminals, located throughout the restaurant, to be able to receive information from the messaging server (Banerjea Col. 15, Lns. 59-67- Col. 16, Lns. 1-10, combining networks or wireless and whitespace allows for maximizing the communication range of a specific location, for example a restaurant).


Regarding claim 14, modified Li teaches the system as recited in claim 13, wherein said band assignment map further indicates said designated second channel (Li Para. [0055] the terminal may be any form, including mobile PDAs, but may also be rack mounted computer, and other fixed electronic devices; Fig. 1, the electronic device may be a fixed front of restaurant terminal, which communicates messages from the backend server over the channels to be delivered to the mobile terminals over the channel; all terminals, whether fixed or mobile may communicate over wifi between all available networks within the associated restaurant network).  Li fails to explicitly disclose the second channel being communicated over white-fi. Banerjea teaches communication over white-fi (Banerjea Col. 3, Lns. 10-15, the terminals are able to communicate on both the WLAN and TVWS channels). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the order fulfillment system of Li with the white-fi network, taught by Banerjea. The motivation for doing so would be to allow for all mobile terminals, located throughout the restaurant, to be able to receive information from the messaging server (Banerjea Col. 15, Lns. 59-67- Col. 16, Lns. 1-10, combining networks or wireless and whitespace allows for maximizing the communication range of a specific location, for example a restaurant).


Regarding claim 15, Li teaches a combined band order fulfillment method (Li Para. [0005] food order management system), the method comprising: via mobile terminals (Li Para. [0057] one or more mobile network terminals), generating state changes corresponding to orders in a restaurant, and queuing the state changes in one or more order queues disposed within said mobile terminals that correspond to the orders, and transmitting the state changes in the one or more order queues (Li Para. [0005] the queue may send messages about the state of the order, some examples of a change of states may include when the food is ready, special requests, table cleared and cancellations; Para. [0020] the notification may be sent to the appropriate station, as well as communicate between stations; the notification is sent and a queue is oldest to newest message sent in order. Paragraph 22), (Li Para. [0014] each device may communicate over the specific server; each server may select the desired best mode network for communication; Para. [0057] the communication may be over a variety of selected networks), and wherein the mobile terminals combine message data that is received over the Wi-Fi network and the second network, and split message data for transmission over the Wi-Fi network and the second network (Li Para. [0055] the terminal may be any form, including mobile PDAs, but may also be rack mounted computer, and other fixed electronic devices; Fig. 1, the electronic device may be a fixed front of restaurant terminal, which communicates messages from the backend server over the channels to be delivered to the mobile terminals over the channel; the messaging network is able to receive message from all of the terminals, and relay them to the necessary destination, this may be done over nay network); and via a backend server, disposed other than where the mobile terminals are disposed, and operably coupled to the mobile terminals via the network, receiving the state changes, and transmitting the state changes to the mobile terminals (Li Para. [0014] the messaging sever may communicate between the kitchen, server and front of restaurant; the messaging server communicates all state changes to all three locations), the backend server comprising: a queue processor, configured to queue the state changes in terminal queues that correspond to the mobile terminals, wherein the state changes for all of said orders are transmitted to a first one of the mobile (Li Para. [0005] the queue may send messages about the state of the order, some examples of a change of states may include when the food is ready, special requests, table cleared and cancellations; Para. [0020] the notification may be sent to the appropriate station, as well as communicate between stations; the notification is sent and a queue is oldest to newest message sent in order). Li fails to explicitly disclose the second network being white-fi; and a band assignment map, indicating that each of said mobile terminals is programmed to communicate within said restaurant in a combined Wi-Fi and White-Fi mode. Banerjea teaches the second network being white-fi (Banerjea Abstract, first channel is tv white space); and a band assignment map, indicating that each of said mobile terminals is programmed to communicate within said restaurant in a combined Wi-Fi and White-Fi mode (Banerjea Col. 3, Lns. 10-15, the terminals are able to communicate on both the WLAN and TVWS channels; Col. 12, Lns. 33-61, the association module 404, is able to associate the program with the channel, whether it is the white space or other wireless network; Col. 13, Lns. 22-33, the routing module is able to select the channel for routing, whether it be wireless or white-fi, based on program transceiver; the wifi and white-fi are separate channels, but may be assigned the same band). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the order fulfillment system of Li with the ability to communicate on a variety of (Banerjea Col. 15, Lns. 59-67- Col. 16, Lns. 1-10, combining networks or wireless and whitespace allows for maximizing the communication range of a specific location, for example a restaurant).

Regarding claim 16, modified Li teaches the method as recited in claim 15, wherein the backend server comprises a cloud-based server (Li Para. [0015] the notification may be a cloud based server; Para. [0044] the messaging may be made over cloud messaging).

Regarding claim 17, modified Li teaches the method as recited in claim 16, wherein two or more of the mobile terminals generate unique ones of the state changes corresponding to a same one of the one or more orders (Li Para. [0020-0021] the order is placed, and when the order is ready a new message is sent, the change is status is linked with the same order, and may also be linked to either a particular server, table, or area of a restaurant).

Regarding claim 18, modified Li teaches the method as recited in claim 15, wherein, the mobile terminals operably connect to the backend server via the internet, and via one or more Wi-Fi access points and one or more second access points that are disposed within the restaurant (Li Para. [0023] the router is located within the restaurant to connect the terminals with wifi; Para. [0055] the terminal may be any form, including mobile PDAs, but may also be rack mounted computer, and other fixed electronic devices; Fig. 1, the electronic device may be a fixed front of restaurant terminal, which communicates messages from the backend server over the channels to be delivered to the mobile terminals over the channel; all terminals, whether fixed or mobile may communicate over wifi, and other available networks, between all available networks within the associated restaurant network). Li fails to explicitly disclose the second access point being white-fi. Banerjea teaches the second access point being white-fi (Banerjea Col. 3, Lns. 10-15, the terminals are able to communicate on both the WLAN and TVWS channels). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the order fulfillment system of Li with the ability to communicate on a variety of networks, including white-fi, taught by Banerjea. The motivation for doing so would be to allow for all mobile terminals, located throughout the restaurant, to be able to receive information from the messaging server (Banerjea Col. 15, Lns. 59-67- Col. 16, Lns. 1-10, combining networks or wireless and whitespace allows for maximizing the communication range of a specific location, for example a restaurant).

Regarding claim 19, modified Li teaches the method as recited in claim 18, wherein the one or more second access points comprises one or more fixed terminals that are coupled an internet gateway for communications with the (Li Para. [0055] the terminal may be any form, including mobile PDAs, but may also be rack mounted computer, and other fixed electronic devices; Fig. 1, the electronic device may be a fixed front of restaurant terminal, which communicates messages from the backend server over the channels to be delivered to the mobile terminals over the channel; all terminals, whether fixed or mobile may communicate over wifi between all available networks within the associated restaurant network).  Li fails to explicitly disclose the second access points being communicated over white-fi. Banerjea teaches communication over white-fi (Banerjea Col. 3, Lns. 10-15, the terminals are able to communicate on both the WLAN and TVWS channels). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the order fulfillment system of Li with the white-fi network, taught by Banerjea. The motivation for doing so would be to allow for all mobile terminals, located throughout the restaurant, to be able to receive information from the messaging server (Banerjea Col. 15, Lns. 59-67- Col. 16, Lns. 1-10, combining networks or wireless and whitespace allows for maximizing the communication range of a specific location, for example a restaurant).

Regarding claim 20, modified Li teaches the method as recited in claim 19, wherein one or more fixed terminals forward messages from the backend server to the mobile terminals over a designated second channel (Li Para. [0055] the terminal may be any form, including mobile PDAs, but may also be rack mounted computer, and other fixed electronic devices; Fig. 1, the electronic device may be a fixed front of restaurant terminal, which communicates messages from the backend server over the channels to be delivered to the mobile terminals over the channel). Li fails to explicitly disclose the second channel being white-fi and that is further indicated in the band assignment map. Banerjea teaches the second channel being white-fi and that is further indicated in the band assignment map (Banerjea Col. 3, Lns. 10-15, the terminals are able to communicate on both the WLAN and TVWS channels; Col. 12, Lns. 33-61, the association module 404, is able to associate the program with the channel, whether it is the white space or other wireless network; Col. 13, Lns. 22-33, the routing module is able to select the channel for routing, whether it be wireless or white-fi, based on program transceiver; the wifi and white-fi are separate channels, but may be assigned the same band). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the order fulfillment system of Li with the white-fi network, taught by Banerjea. The motivation for doing so would be to allow for all mobile terminals, located throughout the restaurant, to be able to receive information from the messaging server (Banerjea Col. 15, Lns. 59-67- Col. 16, Lns. 1-10, combining networks or wireless and whitespace allows for maximizing the communication range of a specific location, for example a restaurant).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO 2015/030675 A1 EE Dominic teaches a restaurant electronic ordering system (Abstract); US 2016/0125449 Beatty et al. teaches an electronic POS device (Abstract).

Response to Arguments
Applicants' arguments filed on 12/22/2020 have been fully considered but they are not fully persuasive especially in light of the previously reference applied in the rejections. 
Applicants remark that “the combination of references does not disclose “mobile terminal, queue said state changes in one or more order queues disposed within said mobile terminal…”.
Examiner directs Applicants' attention to the office action above.
 Applicants remark that “the combination of references does not disclose mobile terminal, 1) generate state change corresponding to one or more orders, 1) queue said state changes in one or more order queues…, and 3) transmit said state changes from oldest to youngest”.
Examiner does not agree. Li discloses the citation above. Li discloses the message may comprise an order changed message type. the order may be placed by a waiter taking an order from a person physically in a restaurant, using a browser or an application running on a mobile device, such as staff device 105. Messaging server 104 
Therefore, Li discloses an order changed message (i.e., order state change) associated with orders can be assigned to the kitchen preparation queue, wherein the  order changed message is received/queued in the kitchen from oldest to youngest, which is considered as “1) generate state change corresponding to one or more orders, 1) queue said state changes in one or more order queues…, and 3) transmit said state changes from oldest to youngest”.
Applicants remark that the combination of references does not disclose “message combine logic, configured to combine message data that is received over said Wi-Fi network and said second network, and configured to split message data for transmission over said Wi-Fi network and said second network, wherein said second network is White-Fi network”.
 Examiner does not agree. Li discloses the citation above. Li discloses the facilitation network may receive a notification from the Android Wear API via a secure channel, and may send a notification to the personal notification device 109. Staff device 105 may communicate directly with personal notification device 109 via Bluetooth or Wi-Fi Direct, or via another wireless technology (Fig. 1, paragraphs 20, 26 
Therefore, the combination of references discloses and teaches communication channels can include Bluetooth or Wi-Fi Direct or another wireless technology, such as White-Fi network. Li discloses all created order messages received from different front-end restaurant terminals are combined and transmitted to messaging server, and is configured to split/assign the created order messages to different queues via  any  communication channels, which is considered as “message combine logic, configured to combine message data that is received over said Wi-Fi network and said second network, and configured to split message data for transmission over said Wi-Fi network and said second network, wherein said second network is White-Fi network”.
Applicants remark that the combination of references does not disclose “a backend server receives said state changes and transmits said stage changes to all of said mobile terminal”.
Examiner does not agree. Li discloses the citation above. Li discloses the kitchen device sends a notification to the coordinating server 102. Processing occurs at the coordinating server to send a message to instruct the messaging server to send a message to one or more waitstaff. The messaging server adds a message indicating that the order is ready to one or more queues of a device held by waitstaff, and these one or more queues send this message to the staff device or devices 105, 106, 107. (Fig. 1, paragraph 22). 
Therefore, Li discloses and teaches the coordinate server can receive order state change such as order is ready and transmit this state change to staff devices, which is 
Applicants remark that “the combination of references does not disclose state change for all of the orders are transmitted to a mobile terminal when it is operably connected to a network”.
Examiner does not agree. Li discloses the citation above. Li discloses the messaging server adds a message indicating that the order is ready to one or more queues of a device held by waitstaff, and these one or more queues send this message to the staff device or devices 105, 106, 107. In some embodiments, the staff devices may be Android tablets, or other devices with wireless connectivity to the messaging server via a router within the restaurant. (paragraphs 1, 16, 20, 22, 23, and 57).
Therefore, Li discloses any order changed messages (i.e., order state change) associated with orders can be transmitted to a staff device when it is operably connected in any suitable wireless communication network/channels, which is considered as “stage changes for all of the orders are transmitted to a mobile terminal when it is operably connected to a network”.
Applicants remark that “the combination of references does not disclose fixed terminals configured as White-Fi access points that are coupled together in a mesh network”.
Examiner does not agree. The combination of references discloses the citation above. Banerjea teaches the second network and second access point being white-fi (Banerjea Col. 3, Lns. 10-15, the terminals are able to communicate on both the WLAN and TVWS channels). Li discloses fixed electronic devices are accessing points which 
Therefore, the combination of references discloses fixed electronic devices are accessing points which may communicate over all available network, such as white-fi communication network within the associated restaurant network, which is considered as “fixed terminals configured as White-Fi access points that are coupled together in a mesh network”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL J YU whose telephone number is (571)270-3312.  The examiner can normally be reached on 11AM - 7PM (M-F).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/ARIEL J YU/Primary Examiner, Art Unit 3687